Title: From Benjamin Franklin to William Strahan, 4 November 1754
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Boston, Nov. 4. 1754
I am favoured with yours of July 31. and Augt. 5. which came to hand since my Arrival here. I hear from Mr. Parker, that the Goods for Connecticut were safe arrived at New York, and that he had sent them to Newhaven: I thank you for your Care in that Matter. Inclosed you have a second Bill for £20 Sterling drawn by Mrs. Stevens on Alexr. Grant Esqr: the first I sent before I left home. On my Return shall remit farther, and am with great Respect and Affection, Dear Sir Your most humble Servant
B Franklin
P.S. I am glad to hear your Son Billy likes the Printing Business. If, with the Trade, you give him a good deal of Reading and Knowledge of Books, and teach him to express himself well on all Occasions in Writing, it may be of very great Advantage to him as a Printer. You have some Instances among you. My Daughter is now 11 Years old, grows finely, an honest good Girl, as dutiful and sweet-temper’d as one could wish. I promise my self much Comfort in her when I grow old, if we should live. But these things will be as God pleases.
 Addressed: To  Mr William Strahan  Printer in New Street Fetter Lane  London
